PD-0761-15
                             PD-0761-15                              COURT OF CRIMINAL APPEALS
                                                                                     AUSTIN, TEXAS
                                                                   Transmitted 6/23/2015 11:08:13 AM
                                                                     Accepted 6/24/2015 11:23:01 AM
                              NO. ______________                                      ABEL ACOSTA
                                                                                              CLERK

                IN THE COURT OF CRIMINAL APPEALS OF TEXAS


                            PATRICK MARCEL BROWN
                                    Appellant

                                         v.

                               THE STATE OF TEXAS
                                      Appellee


   On PDR from Cause No. 14-13-00839-CR in the Fourteenth Court of Appeals,
  Affirming Cause No. 1382169 in the 262nd District Court of Harris County, Texas



  MOTION FOR EXTENSION OF TIME TO FILE PETITION FOR DISCRETIONARY
                             REVIEW


TO THE HONORABLE COURT:

   Nicolas Hughes, appellate counsel for Patrick Brown, files this Motion for

Extension of Time to File Petition for Discretionary Review. In support of the

motion, Appellant would state the following:

   A. Appellant filed an appeal in the Fourteenth Court of Appeals in Houston.

   B. Appellant’s case was numbered and styled as follows: Patrick Marcel Brown v.

      State of Texas, No. 14-13-00839-CR (Tex. App.−Houston [14th Dist.], opinion

      May 28, 2015)


                                         June 24, 2015
C. On May 28, 2015, the Fourteenth Court of Appeals affirmed Appellant’s

   conviction.

D. The petition for discretionary review is due in this case on June 27, 2015.

E. Appellant is seeking an extension of time to file PDR, as he does not anticipate

   having adequate time to properly prepare his petition for discretionary review.

F. No previous extension has been requested.

G. Counsel has been out of the office for the majority of last month, including

   from May 20 – May 27 (Counsel’s wedding), from June 6 – June 12 (National

   Forensic College for Defenders), and from June 16 – June 20 (Public Defender

   Training and Rusty Duncan Seminar)

H. Additionally, Counsel has been working on the following cases / projects

      a. Briefing ordered in Ex parte Michael Williams, No. WR-82,970-01 (Tex.

          Crim. App., filed June 22, 2015).

      b. Appellate Brief in Lamb v. State, No. 01-14-00901-CR (Tex.

          App.−Houston [1st. Dist.], filed May 29, 2015).

      c. State v. John Enard, Nos. 1375416, 1439251, 1453912 (178th Dist. Ct.,

          Harris County, Tex., filed Jan 19, 2013). (civil commitment litigation

          involving complex constitutional issues).

      d. Various writs of habeas corpus drafted in response to drug lab results

          which conflict with Harris County convictions.
I. Appellant seeks an extension of time pursuant to TEX. R. APP. P. 68.2 until July

   27, 2015.

   WHEREFORE, Appellant would ask that this court would grant his request to

extend time allowed for him to file his petition for discretionary review by 30 days

(July 27, 2015).

                                           Respectfully submitted,

                                           ALEXANDER BUNIN
                                           Chief Public Defender
                                           Harris County Texas

                                           /s/ Nicolas Hughes
                                           NICOLAS HUGHES
                                           Assistant Public Defender
                                           Harris County Texas
                                           1201 Franklin Street, 13th Floor
                                           Houston Texas 77002
                                           (713) 368-0016
                                           (713) 386-9278 fax
                                           TBA No. 24059981
                                           nicolas.hughes@pdo.hctx.net
                             CERTIFICATE OF SERVICE

       I certify that a copy of this Motion for Extension of Time to File Petition for

Discretionary Review has been served upon the Harris County District Attorney's

Office -— Appellate Section and to the State Prosecuting Attorney, on July 27, 2015

by electronic service.


                                              /s/ Nicolas Hughes
                                              NICOLAS HUGHES